DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-12, 15 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng Jr. et al (US 2016/0075159).

Regarding claim 1, Zeng Jr. discloses a printable recording media (Abstract) comprising a base substrate (Fig. 2 #110; paragraph [0011]), a pre-coat layer applied on the base substrate (Fig. 2 #120; paragraph [0011]) and an ink-receiving layer applied on the pre-coat layer (Fig. 2 #120; paragraph [0011]); wherein the base substrate comprises paperboard (paragraph [0016]), wherein the ink-receiving layer comprises a first pigment in an amount from about 10 to about 90 wt% (paragraph [0029]), a second pigment in an amount from about 5 to about 60 wt% (paragraph [0032]) and a third pigment in an amount from about 1 to about 50 wt% (paragraph [0033]); wherein the ink-receiving layer comprises a polymeric binder in an amount from about 2 to about 20 wt% (paragraph [0035]), wherein the ink-receiving layer comprises a rheology modifier (paragraph [0037]), wherein the first pigment is precipitated calcium carbonate (paragraph [0029]), wherein the second pigment is clay (paragraph [0030]), wherein the third pigment is Omyajet® (paragraph [0033]), wherein Omyajet® is a specialty ground calcium carbonate (paragraph [0033]), wherein the polymeric binder comprises styrene acrylic (paragraph [0036]) and wherein the precipitated calcium carbonate has an average particle size of less than 1 micron (paragraph [0029]).
The printable recording media reads on the claimed coated paperboard. The base substrate comprising paperboard reads on the claimed base board. The ink-receiving layer reads on the claimed pigment coating. The mixture of a first pigment, a second and a third pigment reads on the claimed pigment mixture. 
	The amount of first pigment of precipitated calcium carbonate overlaps the claimed range for the amount of first CaCO3. The amount of second pigment of clay overlaps the claimed range for the amount of clay. The amount of third pigment of specialty ground calcium carbonate overlaps the claimed range for the amount of second CaCO3. The average particle size of precipitated calcium carbonate overlaps the claimed d50 for the first CaCO3. The total amount of first pigment, second pigment and third pigment is from about 16 to 100 wt% (component cannot be more than 100 wt%). The dry weight ratio of the mixture of first pigment, second pigment and third pigment to polymer binder is 100:2 (100/2) to 100:125 (16/20). This ratio overlaps the claimed dry weight ratio of pigment to binder.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to fast ink absorption while maintaining image quality. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Zeng Jr. does not appear to explicitly disclose the printable recording media comprising the d98 of the first CaCO3 being at least 2.8 µm, the d50 of the second CaCO3 being between 0.53 and 0.73 µm and the d75 of the second CaCO3 being less than 1.2 µm.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the d98 of the first CaCO3 to be at least 2.8 µm, to adjust the d50 of the second CaCO3 to be between 0.53 and 0.73 µm and to adjust the d75 of the second CaCO3 to be less than 1.2 µm, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Regarding claim 2, Zeng Jr. discloses the printable recording media comprising the ink-receiving layer having a coat weight of about 15 to about 30 g/m2 (paragraph [0013])

Regarding claim 3, Zeng Jr. discloses the printable recording media comprising the second pigment comprising a combination of ground calcium carbonate and clay (paragraph [0030]), wherein the third pigment is Omyajet® (paragraph [0033]) and wherein Omyajet® is a specialty ground calcium carbonate (paragraph [0033]).
The second pigment comprising ground calcium carbonate and the third pigment being ground calcium carbonate reads on the claimed first and second CaCO3 being ground calcium carbonate.

Regarding claim 4, Zeng Jr. discloses the printable recording media comprising the ink-receiving layer comprising a first pigment in an amount from about 10 to about 90 wt% (paragraph [0029]), a second pigment in an amount from about 5 to about 60 wt% (paragraph [0032]) and a third pigment in an amount from about 1 to about 50 wt% (paragraph [0033]).
	The amount of first pigment of precipitated calcium carbonate overlaps the claimed range for the amount of first CaCO3. The amount of second pigment of clay overlaps the claimed range for the amount of clay. The amount of third pigment of specialty ground calcium carbonate overlaps the claimed range for the amount of second CaCO3. 
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to fast ink absorption while maintaining image quality. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 5, Zeng Jr. discloses the printable recording media comprising the ink-receiving layer comprising a first pigment in an amount from about 10 to about 90 wt% (paragraph [0029]), a second pigment in an amount from about 5 to about 60 wt% (paragraph [0032]) and a third pigment in an amount from about 1 to about 50 wt% (paragraph [0033]).
	The amount of first pigment of precipitated calcium carbonate overlaps the claimed range for the amount of first CaCO3. The amount of second pigment of clay overlaps the claimed range for the amount of clay. The amount of third pigment of specialty ground calcium carbonate overlaps the claimed range for the amount of second CaCO3. 
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to fast ink absorption while maintaining image quality. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, Zeng Jr. discloses the printable recording media comprising the ink-receiving layer comprising a first pigment in an amount from about 10 to about 90 wt% (paragraph [0029]), a second pigment in an amount from about 5 to about 60 wt% (paragraph [0032]) and a third pigment in an amount from about 1 to about 50 wt% (paragraph [0033]); wherein the ink-receiving layer comprises a polymeric binder in an amount from about 2 to about 20 wt% (paragraph [0035]) and wherein the polymeric binder comprises styrene acrylic (paragraph [0036]).
The total amount of first pigment, second pigment and third pigment is from about 16 to 100 wt% (component cannot be more than 100 wt%). The dry weight ratio of the mixture of first pigment, second pigment and third pigment to polymer binder is 100:2 (100/2) to 100:125 (16/20). This ratio overlaps the claimed dry weight ratio of pigment to binder.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to fast ink absorption while maintaining image quality. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 7, Zeng Jr. discloses the printable recording media comprising the ink-receiving layer comprising a first pigment in an amount from about 10 to about 90 wt% (paragraph [0029]), a second pigment in an amount from about 5 to about 60 wt% (paragraph [0032]) and a third pigment in an amount from about 1 to about 50 wt% (paragraph [0033]); wherein the ink-receiving layer comprises a polymeric binder in an amount from about 2 to about 20 wt% (paragraph [0035]) and wherein the polymeric binder comprises styrene acrylic (paragraph [0036]).
The total amount of first pigment, second pigment and third pigment is from about 16 to 100 wt% (component cannot be more than 100 wt%). The total amount of pigment and the amount of polymeric binder overlaps the claimed ranges for the total amount of pigment and the amount of binder.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to fast ink absorption while maintaining image quality. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, Zeng Jr. discloses the printable recording media comprising a pre-coat layer between the base substrate and the ink-receiving layer (Fig. 2 #120; paragraph [0011]), wherein the pre-coat layer comprises one or more particulate inorganic pigments (paragraph [0019]) and wherein the pre-coat layer comprises one or more polymeric binders (paragraph [0023]).
The pre-coat layer reads on the claimed pre-coating layer.

Regarding claim 9, Zeng Jr. discloses the printable recording media comprising the lay for the second pigment comprising kaolin clay (paragraph [0030]).

Regarding claim 11, Zeng Jr. discloses the printable recording media comprising the basis weight of the base substrate being from about 100 to about 250 g/m2 (paragraph [0017]).
The basis weight of the base substrate overlaps the claimed range for the grammage of the base board.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired weight of the article based on its application. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 12, Zeng Jr. discloses the printable recording media comprising the ink-receiving layer being applied to both sides of the base substrate (paragraph [0011]).
The ink-receiving layer on the bottom surface of the base substrate reads on the claimed reverse side of the base board provided with a reverse side pigment coating.

Regarding claim 15, Zeng. Jr discloses a method comprising applying a pre-coat (Fig. 2 #120; paragraph [0038]) on a base substrate (Fig. 2 #110; paragraph [0038]), drying the pre-coat (paragraph [0038]), applying the ink-receiving layer on the pre-coat (Fig. 2 #130; paragraph [0038]) and drying the ink-receiving layer (paragraph [0038]); wherein the ink-receiving layer comprises a first pigment in an amount from about 10 to about 90 wt% (paragraph [0029]), a second pigment in an amount from about 5 to about 60 wt% (paragraph [0032]) and a third pigment in an amount from about 1 to about 50 wt% (paragraph [0033]); wherein the ink-receiving layer comprises a polymeric binder in an amount from about 2 to about 20 wt% (paragraph [0035]), wherein the ink-receiving layer comprises a rheology modifier (paragraph [0037]), wherein the first pigment is precipitated calcium carbonate (paragraph [0029]), wherein the second pigment is clay (paragraph [0030]), wherein the third pigment is Omyajet® (paragraph [0033]), wherein Omyajet® is a specialty ground calcium carbonate (paragraph [0033]), wherein the polymeric binder comprises styrene acrylic (paragraph [0036]) and wherein the precipitated calcium carbonate has an average particle size of less than 1 micron (paragraph [0029]).
The printable recording media reads on the claimed coated paperboard. The base substrate comprising paperboard reads on the claimed base board. The ink-receiving layer reads on the claimed pigment coating. The mixture of a first pigment, a second and a third pigment reads on the claimed pigment mixture. 
	The amount of first pigment of precipitated calcium carbonate overlaps the claimed range for the amount of first CaCO3. The amount of second pigment of clay overlaps the claimed range for the amount of clay. The amount of third pigment of specialty ground calcium carbonate overlaps the claimed range for the amount of second CaCO3. The average particle size of precipitated calcium carbonate overlaps the claimed d50 for the first CaCO3. The total amount of first pigment, second pigment and third pigment is from about 16 to 100 wt% (component cannot be more than 100 wt%). The dry weight ratio of the mixture of first pigment, second pigment and third pigment to polymer binder is 100:2 (100/2) to 100:125 (16/20). This ratio overlaps the claimed dry weight ratio of pigment to binder.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to fast ink absorption while maintaining image quality. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Zeng Jr. does not appear to explicitly disclose the printable recording media comprising the d98 of the first CaCO3 being at least 2.8 µm, the d50 of the second CaCO3 being between 0.53 and 0.73 µm and the d75 of the second CaCO3 being less than 1.2 µm.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the d98 of the first CaCO3 to be at least 2.8 µm, to adjust the d50 of the second CaCO3 to be between 0.53 and 0.73 µm and to adjust the d75 of the second CaCO3 to be less than 1.2 µm, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding claim 18, Zeng Jr. does not appear to explicitly disclose the printable recording media comprising the d98 of the first CaCO3 being 2.9-4.0 µm, and the d75 of the second CaCO3 being 0.85-1.15 µm.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the d98 of the first CaCO3 to be 2.9-4.0 µm and to adjust the d75 of the second CaCO3 to be 0.85-1.15 µm, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Regarding claim 19, Zeng Jr. discloses the printable recording media comprising the ink-receiving layer having a coat weight of about 15 to about 30 g/m2 (paragraph [0013]).
The coat weight of the ink-receiving layer overlaps the claimed coat weight of the pigment coating.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to sufficiently hold ink applied to the print media (paragraph [0012]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 20, Zeng Jr. discloses the printable recording media comprising the ink-receiving layer having a coat weight of about 15 to about 30 g/m2 (paragraph [0013]).
The coat weight of the ink-receiving layer overlaps the claimed coat weight of the pigment coating.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to sufficiently hold ink applied to the print media (paragraph [0012]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 21, Zeng Jr. discloses the printable recording media comprising the ink-receiving layer having a coat weight of about 15 to about 30 g/m2 (paragraph [0013]).
The coat weight of the ink-receiving layer overlaps the claimed coat weight of the pigment coating.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to sufficiently hold ink applied to the print media (paragraph [0012]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 22, Zeng Jr. discloses the printable recording media comprising the ink-receiving layer comprising a first pigment in an amount from about 10 to about 90 wt% (paragraph [0029]), a second pigment in an amount from about 5 to about 60 wt% (paragraph [0032]) and a third pigment in an amount from about 1 to about 50 wt% (paragraph [0033]); wherein the ink-receiving layer comprises a polymeric binder in an amount from about 2 to about 20 wt% (paragraph [0035]) and wherein the polymeric binder comprises styrene acrylic (paragraph [0036]).
The total amount of first pigment, second pigment and third pigment is from about 16 to 100 wt% (component cannot be more than 100 wt%). The total amount of pigment and the amount of polymeric binder overlaps the claimed ranges for the total amount of pigment and the amount of binder.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to fast ink absorption while maintaining image quality. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 23, Zeng Jr. discloses the printable recording media comprising the basis weight of the base substrate being from about 100 to about 250 g/m2 (paragraph [0017]).
The basis weight of the base substrate overlaps the claimed range for the grammage of the base board.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired weight of the article based on its application. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng Jr. et al (US 2016/0075159) in view of Lingle et al (US 6,139,938).

Regarding claim 10, Zeng Jr. discloses a printable recording media (Abstract) comprising a base substrate (Fig. 2 #110; paragraph [0011]), a pre-coat layer applied on the base substrate (Fig. 2 #120; paragraph [0011]) and an ink-receiving layer applied on the pre-coat layer (Fig. 2 #120; paragraph [0011]).
The ink-receiving layer applied on the pre-coat layer which is applied on the base substrate reads on the claimed top paper layer of the base board provided with the pigment coating.

Zeng Jr. does not appear to explicitly disclose the printable recording media comprising the base board comprising at least two paper layers.

However, Lingle discloses a printable corrugated paperboard (Abstract) comprising a middle layer of corrugated paper sandwiched between a first flat paper liner and a second flat paper liner (col. 3, lines 30-36).
The printable corrugated paperboard comprising a middle layer of corrugated paper sandwiched between a first flat paper liner and a second flat paper liner reads on the claimed base board comprising at least two paper layers.

It would have been obvious to one of ordinary skill in the art having the teachings of Zeng Jr. and Lingle before him or her, to modify the printable recording media of Zeng to include the printable corrugated paperboard of Lingle for the paperboard of Zeng Jr. because having the required printable corrugated paperboard provides a higher density material leading to more stiffness.

Regarding claim 27, Zeng Jr. does not appear to explicitly disclose the printable recording media comprising the base board comprising at least three paper layers.

However, Lingle discloses a printable corrugated paperboard (Abstract) comprising a middle layer of corrugated paper sandwiched between a first flat paper liner and a second flat paper liner (col. 3, lines 30-36).
The printable corrugated paperboard comprising a middle layer of corrugated paper sandwiched between a first flat paper liner and a second flat paper liner reads on the claimed base board comprising at least three paper layers.

Claims 13-14 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng Jr. et al (US 2016/0075159) in view of Pal et al (US 2017/0066270).

Regarding claim 13, Zeng Jr. discloses the printable recording media comprising the ink-receiving layer comprises a rheology modifier (paragraph [0037]).

Zeng Jr. does not appear to explicitly disclose the printable recording media comprising the rheology modifier in an amount of 0.05-2% of dry weight of the pigment coating.

However, Pal discloses a printable recording media (Abstract) comprising a top-coating layer (Fig. 2 #130; paragraph [0035]), wherein the top-coating layer comprises a rheology modifier in an amount from about 0.3 wt% to 1 wt% (paragraph [0036]) and wherein the rheology modifier is a synthetic rheology modifier comprising (ASE) polyacrylate swellable emulsion (paragraph [0041]) or a natural rheology modifier comprising carboxy methyl cellulose (paragraph [0040]).

It would have been obvious to one of ordinary skill in the art having the teachings of Zeng Jr. and Pal before him or her, to modify the printable recording media of Zeng Jr. to include the rheology modifier of carboxy methyl cellulose or polyacrylate swellable emulsion for the rheology modifier of Zeng Jr. because having the required rheology modifier provides the desired water retention, viscosity and response to shear improving coating operational and product performance characteristics while preventing binder migration, uneven coat weight and moisture streaks (paragraph [0038] of Pal).

Regarding claim 14, Zeng Jr. does not appear to explicitly disclose the printable recording media comprising the rheology modifier comprising CMC.

However, Pal discloses a printable recording media (Abstract) comprising a top-coating layer (Fig. 2 #130; paragraph [0035]), wherein the top-coating layer comprises a rheology modifier comprising a natural rheology modifier comprising carboxy methyl cellulose (paragraph [0040]).

Regarding claim 24, Zeng Jr. does not appear to explicitly disclose the printable recording media comprising the rheology modifier in an amount of 0.1-1% of dry weight of the pigment coating.

However, Pal discloses a printable recording media (Abstract) comprising a top-coating layer (Fig. 2 #130; paragraph [0035]), wherein the top-coating layer comprises a rheology modifier in an amount from about 0.3 wt% to 1 wt% (paragraph [0036]) and wherein the rheology modifier is a synthetic rheology modifier comprising (ASE) polyacrylate swellable emulsion (paragraph [0041]) or a natural rheology modifier comprising carboxy methyl cellulose (paragraph [0040]).

Regarding claim 25, Zeng Jr. does not appear to explicitly disclose the printable recording media comprising the rheology modifier being an alkali-swellable acrylate polymer.

However, Pal discloses a printable recording media (Abstract) comprising a top-coating layer (Fig. 2 #130; paragraph [0035]), wherein the top-coating layer comprises a rheology modifier being a synthetic rheology modifier comprising (ASE) polyacrylate swellable emulsion (paragraph [0041]).
The ASE reads on the claimed alkali-swellable acrylate polymer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng Jr. et al (US 2016/0075159) in view of Quick et al (US 4,595,611).

Zeng Jr. is relied upon as described above.

Regarding claim 17, Zeng Jr. do not appear to explicitly disclose the method comprising forming the coated paperboard into a package for food or liquids.

However, Quick discloses a method comprising forming a polyester resin sealed paperboard into a container for food (Abstract).

It would have been obvious to one of ordinary skill in the art having the teachings of Zeng Jr. and Quick before him or her, to modify the method of Zeng Jr. to include the step of forming a sealed paperboard into a food container of Quick for the method of Zeng Jr. because having the step of forming a coated paperboard into a container allows for the coated paperboard to hold or contain objects such as food or liquid.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng Jr. et al (US 2016/0075159) in view of Nelli (US 2008/0075869).

Zeng Jr. relied upon as described above.

Regarding claim 26, Zeng Jr. does not appear to explicitly disclose the printable recording media comprising the kaolin clay being delaminated.

However, Nelli discloses a coated substrate comprising a substrate of paperboard coated with a coating composition (paragraph [0031]) and wherein the coating composition comprise clay in a standard grade or delaminated grade (paragraph [0030]) and wherein the clay comprises kaolin clay (paragraph [0030]).
Nelli discloses standard grade kaolin clay and delaminated kaolin clay as suitable alternatives.

Given the equivalence and interchangeability of standard grade kaolin clay and delaminated kaolin clay, it would have been obvious to one of ordinary skill in the art having the teachings of Zeng Jr. and Nelli before him or her, to modify the printable recording media of Zeng Jr. to substitute the kaolin clay in Zeng Jt. for the delaminated kaolin clay in Nelli in order to provide delaminated kaolin clay in the ink-receiving layer of Zeng Jr.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785